03/17/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: OP 22-0125


                                         OP 22-0125
                                                                       FILED
 BELGRADE SHOOL DISTRICT NO. 1,                                         MAR 1 7 2022
        Petitioners,                                                  Bovven Greenwood
                                                                    Clerk of Supreme Court
                                                                       State of Montana

       v.
                                                                       ORDER
 MONTANA FOURTH JUDICIAL DISTRICT
 COURT, The Honorable John W. Larson, presiding,

              Respondent.


       By petition filed March 11, 2022, Belgrade School District No. 1 (School District)
petitions this Court for exercise of supervisory control in the underlying matter of Western
Montana Mental Health Center v. Belgrade School District, Cause No. DV-20-682,
Montana Fourth Judicial District Court, Missoula County, for extraordinary review of the
District Court's December 2, 2020 denial of the School District's Motion to Dismiss and
February 28, 2022 Amended Order on summary judgment.                See February 28, 2022,
Arnended Order Regarding Plaintiff's Motion for Partial Summary Judgment; Plaintiff's
Motion for Surnmary Judgment on Counterclaim; and Defendant's Motion for Summary
Judgment; December 2, 2020 Order Denying Defendant's Motion to Dismiss. The School
District asserts that the court erroneously failed to grant the School District's Motion to
Dismiss and failed to address disputed issues of law on summary judgment, instead
improperly reserving them for determination by a jury at trial. School District asserts that
the underlying plaintiff can prove no set of facts to support its claims of breach of contract
or breach of implied covenant of good faith and fair dealing and that there are no disputed
material facts, arguing that the only contested matters are purely legal issues related to the
interpretation of the underlying contract.
       The School District asserts that exercise of supervisory control is warranted
pursuant to M. R. App. P. 14(3)(a) and Stokes v. Mont. Thirteenth Judicial Dist. Ct., 2011
MT 182, ¶¶ 6-8, 361 Mont. 279, 259 P.3d 754, on the asserted ground that the District
Court is proceeding under manifest rnistakes of law for which ordinary appeal is inadequate
and will result in gross injustice.    On those same grounds, the School District, in a
March 15, 2022 Motion for Stay of the Underlying Proceeding, asks this Court to stay
further District Court proceedings pending disposition of its petition pursuant to M. R. App.
P. 14(7)(c).
       Upon review of the Petition, Motion, and supporting documents, we find that the
petitioner has shown sufficient cause to require a summary response pursuant to M. R.
App. P. 14(7). Therefore, pursuant to M. R. App. P. 14(7),
       IT IS ORDERED that the District Court and plaintiff/respondent Western Montana
Mental Health Center are hereby granted fifteen (15) days from the date of this Order to
respectively file a sumrnary response, if any, to the petition.
       The Clerk of this Court is hereby directed to provide immediate notice of this Order
to the Montana Fourth Judicial District Court in the underlying matter of Western Montana
Mental Health Center v. Belgrade School District, Cause No. DV-20-682; the Honorable
John W. Larson, presiding; and all counsel of record.
       DATED this /7"kday of March, 2022.


                                                       /94 xi 44, Justice




                                              2